DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 06/16/2022. No claims have been amended. No claims have been canceled or added. Claims 17-20 were previously allowed. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 5-7, filed 06/15/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 in view of WO Patent Publication No 2005/001409 to Furry and further in view of US Patent No 6,853,452 to Laufer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hinnrichs (US 2008/0048121) and Hinnrichs (US 2009/0321645).
This is a Non-Final Rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinnrichs (US 2008/0048121), and further in view of Hinnrichs (US 2009/0321645) hereinafter known as Hinnrichs II.
With regards to claim 1, Hinnrichs discloses infrared camera system ([0002]; Fig. 2) for detecting a substance (30, gas cloud)([0020]; hydrocarbon gases), the IR imaging system comprising:
an optical detection unit 10 comprising:
an optical detector array ([0019]; solid state imaging array); and
one or more optical filters configured to selectively pass light in the spectral range ([0020] teaches that different bandpass filters may be used for different chemicals and a bandpass filter having a range of 3.2 to about 3.6 microns may be used to detect hydrocarbon gases.).
Hinnrichs teaches that improving the signal to noise ratio allows narrow band infrared imaging of chemical gases that have absorption bands matching the particular bandpass filter [0028]. Further, Hinnrichs teaches that the uncooled infrared detector 20, the bandpass filter 18 and the radiation shield unit 16 are cooled using a thermoelectric cooler 22 [0022]. Hinnrichs goes on to teach that the detector’s energy consumption is improved by slight cooling [0023].
Hinnrichs does not specifically disclose;
the substance having one or more infrared absorption peaks;
an optical detector array having increased sensitivity in a spectral range corresponding to at least one of the one or more infrared absorption peaks, and 
wherein the optical detector array is cooled by a thermo-electric cooler.
Hinnrichs II discloses an infrared camera system that is coupled with a diffractive optical array [0003]. Hinnrichs discloses that the camera detects radiation utilizing lenslets of the diffractive optical array [0035] that will produce diffraction focused radiation on LWIR, MWIR AND SWIR detector arrays [0037]. Further, the lenslets are spectrally matched to a signature of a different gas of interest and the spectral signature can be absorption of electromagnetic radiation from a substance. The lenslet may be spectrally matched to carbon dioxide having a peak wavelength of round 4.5 microns, methane having a peak wavelength of 3.3 microns, and hydrogen sulfide having a peak wavelength around 3.8 microns [0036]. Finally, the reference teaches that the diffractive optical array 20 and the detector array 16 are cooled by a thermocouple such as a Peltier cooler [0020][0021]. The reference discloses that by controlling the temperatures of the detector array 16, the diffractive optical array 20, and the radiation shield unit 12, can improve the signal to noise ratio of the image wherein the image and measurement may be from the absorption of greenhouse gases [0041].
In view of Hinnrichs II, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the infrared camera of Hinnrichs to detect the infrared absorption peaks of a greenhouse gas, an optical detector array (diffractive optical array and/or optical detector array such as LWIR, MWIR AND SWIR detector arrays) to have increased sensitivity in a spectral range corresponding to at least one of the one or more infrared absorption peaks, and to cool the optical detector array by a thermo-electric cooler. The motivation is to detect a specific substance by observing it’s infrared absorption peaks and further motivation is to cool the optical detector array by utilizing a thermo-electric cooler, the cooling of the array will lead to an increase in the signal to noise ratio of the image. 

With regards to claim 2, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the spectral range comprises at least one of: short-wave infrared, long-wave infrared or mid-wave infrared region. (Hinnrichs II; [0030])

With regards to claim 3, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the substance is methane. (Hinnrichs II; [0041])

With regards to claim 4, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the optical detector array comprises at least one of: an infrared detector array, a micro-bolometer array, a bolometer array, a camera or an imaging element. (Hinnrichs; [0021])

With regards to claim 5, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the spectral range comprises at least one of a wavelength 308 Krange between about 3-4 microns (Hinnrichs II; [0020]; 3.2 to about 3.6 microns).

With regards to claim 6, modified Hinnrichs discloses the IR imaging system of claim 1, wherein a first spectral range is between 3000 nm and 3500 nm. (Hinnrichs II; [0020]; 3.2 to about 3.6 microns or 3200 to about 3500 nm)

With regards to claim 7, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the IR imaging system does not include a cooler configured to cool the optical detector array below 300K. (Hinnrichs discloses that the infrared camera can cooled to slightly less than room temperature [0002]. Hinnrichs II [0021] teaches that the infrared detector is cooled to temperatures within +10 and -15 degrees Celsius of the ambient temperature. Ambient temperature range from 15° C to 30° C (or 288.15 K to 303.15 K) .  Applying -3 degrees Celsius (from within the range of +10 and -15 degrees Celsius) cooling to 30° C would make cooling to 27° C or 300.15K, which meets the claim limitation.)

With regards to claim 8, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the one or more optical filters comprises a transmissive window associated with the optical detector array. (Hinnrichs; [0018][0020]); 14)

With regards to claim 9, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the one or more optical filters comprises a short-pass filter configured to transmit radiation in a wavelength region between 3-8.3 microns. (Hinnrichs; [0020])

With regards to claim 10, modified Hinnrichs discloses the IR imaging system of claim 1, wherein the optical detector array has increased sensitivity in a first spectral range between 3-4 microns (see the rejection of claim 1)  and an optical detector array that has an increased sensitivity in a second spectral range between 7-8 microns (Hinnrichs II;  The detector array 16 may be configured to include a plurality of materials that are sensitive to different parts of the spectrum…The first material 60 is sensitive to long wavelength infrared radiation (LWIR) in the range of 8 to 14 µm.”).

Allowable Subject Matter
Claims 17-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12-16 are also objected to due to their dependence on claim 11.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the IR imaging system of claim 10, wherein the optical detector array has decreased sensitivity in a wavelength range between 4-6 microns. 
With regards to claim 17, the prior art of record fails to disclose or reasonably suggest, an infrared (IR) system, comprising an optical detection unit having a single optical channel, configured so that a convolution of a responsivity function of an optical detector array of the optical detection unit and a transmissive filter of the optical detection unit is non-zero in spectral regions corresponding to peaks in a absorption spectrum of a target species.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884